Citation Nr: 1827334	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  12-28 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1971 to December 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In November 2006, the Board remanded the remaining issues then on appeal - entitlement to service connection for PTSD and a rating in excess of 10 percent for a lumbar spine disability -- to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

While the matter was in remand status, in an August 2017 rating decision, the AOJ granted service connection for PTSD and assigned an initial 50 percent disability rating, effective June 20, 2008.  The grant of service connection for PTSD constitutes a full award of the benefits sought on appeal with respect to that issue.  The Veteran did not thereafter submit a notice of disagreement with the initial rating or effective date assigned.  Thus, those issues are not in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

In September 2017, the Veteran filed an application for a total rating based on individual unemployability due to service-connected disability, alleging that he was unemployable due to his service-connected PTSD.  In a November 2017 rating decision, the RO increased rating for the Veteran's PTSD to 70 percent and awarded TDIU, effective September 14, 2017.  The Veteran did not submit a notice of disagreement with the RO's determination.  Moreover, in April 2018, the Veteran's representative submitted an Appellate Brief regarding the issue of entitlement to a rating in excess of 10 percent for the Veteran's low back disability on which he indicated that the Veteran's claim regarding his PTSD had been satisfied.  Thus, the sole remaining issue on appeal is as set forth on the cover page of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Since the RO last reviewed the claim in the August 2017 Supplemental Statement of the Case, additional relevant VA clinical records have been associated with the record on appeal.  These records include a January 2016 MRI of the Veteran's lumbar spine which showed severe degenerative disc disease and an extradural cyst.  Based on the results of the study, as well as the Veteran's reports of symptoms of radiculopathy, the VA clinician recommended a neurology consultation.  That VA neurology consultation was performed in January 2016.  The neurologist noted that the Veteran exhibited a right paracentral/foraminal discal cyst at L2/3 which appeared to impact the right traversing L3 and possibly L4 nerves.  He explained that such cysts could cause radiculopathy and could be corrected surgically.  He recommended EMG/NCV testing to identify any radiculopathy and indicated that "if signs related to this in terms of weakness, marked radicular pains could consider neurosurgical consultation."  It is unclear whether those studies have been performed.  

In a September 2017 statement, the Veteran reported that he been suffering from neuropathy in his legs which his treating physician had attributed to his service-connected low back disability.  He indicated that the examiner who had performed the July 2017 VA medical examination had not had access to the MRI during the examination.  

A review of the July 2017 VA medical examination report indicates that the examiner noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  Given the evidence above, clarification is needed regarding the nature and severity of the Veteran's service-connected low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate with the record treatment records from the Fresno VAMC for the period from September 2017 to the present.  

2.  The Veteran should be afforded a VA examination in order to determine the nature and severity of his service-connected low back disability.  Access to the Veteran's electronic VA claims file must be made available to the examiner for review in connection with the examination.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include range of motion testing.  The examiner should report three range of motion measurements:  (1) upon initial motion testing, (2) upon repetitive motion testing with consideration of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain, and (3) the estimated range of motion during a flare-up.  The examiner should also provide findings on the frequency and duration of any flare-ups, based on the history reported by the Veteran and the clinical evidence of record.  

In rendering his/her findings, the examiner should also identify any evidence of neurological manifestations due to the service-connected low back disability, to include radiculopathy of the lower extremities.  The examiner must identify the specific nerves involved or seemingly involved and describe the degree of impairment as mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis.

3.  Thereafter, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




